Case 4:16-cv-10044-JEM Document 101 Entered on FLSD Docket 06/08/2021 Page 1 of 5




                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA
                                   KEY WEST DIVISION
                     Case Number: 16-10044-CIV-MARTINEZ-GOODMAN

  MAXUM INDEMNITY COMPANY,
      Plaintiff,

  vs.

  3RD GENERATION PLUMBING, INC., et al.,
        Defendants.
  _____________________________________/

        ORDER ON REMAND FROM THE ELEVENTH CIRCUIT COURT OF APPEALS

          THIS CAUSE is before the Court upon the Mandate of the Eleventh Circuit Court of

  Appeals, [ECF No. 90]. On appeal from this Court’s Order granting summary judgment, [ECF No.

  72], the Eleventh Circuit reversed in part, vacated in part, and remanded the case for further

  proceedings consistent with its decision.

          Specifically, the Eleventh Circuit found that Plaintiff, Maxum Indemnity Company, owed

  a duty to defend its insured, Defendant James Massaro. As such, the Court’s determination that

  Plaintiff did not owe Massaro a duty to indemnify because it found Plaintiff did not have a duty to

  defend was vacated. Accordingly, the Court must determine whether Plaintiff owes Defendant

  Massaro a duty to indemnify, which may turn on whether Massaro breached the insurance contract

  by settling the case with the estate.

          After a telephonic status conference, the Court ordered the parties to brief what discovery

  needs to be completed, if any, and whether certain deadlines should be re-opened. The Court has

  reviewed the briefing, [ECF Nos. 96–99], and is otherwise duly advised in the premises.

          It should first be noted that the Court cannot entertain any further argument regarding

  Plaintiff’s duty to defend Massaro. Plaintiff asserts that neither this Court nor the Eleventh Circuit

  “ruled on Maxum’s claim that the Expected or Intended Injury Exclusion applies to bar coverage,”
Case 4:16-cv-10044-JEM Document 101 Entered on FLSD Docket 06/08/2021 Page 2 of 5




  or “whether the events that caused Mr. Sanchez’s death would be considered an ‘occurrence’

  within the meaning of the [] policy.” ECF No. 96-1 at 3.1 Plaintiff additionally contends that

  additional discovery is needed as to the underlying facts and it should not be precluded from raising

  the employer liability and workers’ compensation exclusions as they relate to its duty to indemnify.

  According to Plaintiff, these issues “remain to be resolved.” Id. To this, the Court gives pause.

         “The mandate rule is a specific application of the law-of-the-case doctrine, which provides

  that subsequent courts—both the district court and the appellate court—are bound by any findings

  of fact or conclusions of law made in the prior appeal in the same case.” United States v. George,

  752 F. App’x 816, 818 (11th Cir. 2018). “The doctrine’s central purposes include bringing an end

  to litigation, protecting against the agitation of settled issues, and assuring that lower courts obey

  appellate orders.” This That & the Other Gift & Tobacco, Inc. v. Cobb County, 439 F.3d 1275,

  1283 (11th Cir. 2006).

         “[A] legal decision made at one stage of the litigation, unchallenged in a subsequent appeal

  when the opportunity existed, becomes the law of the case for future stages of the same litigation,

  and the party is deemed to have waived the right to challenge that decision at a later time.” United

  States v. Escobar-Urrego, 110 F.3d 1556, 1560 (11th Cir. 1997); see Yeh Ho v. Wells Fargo Bank,

  N.A., No. 15-81522-CIV, 2018 WL 10809563, at *2 (S.D. Fla. Nov. 7, 2018); United States v.

  Pilati, 627 F.3d 1360, 1364 (11th Cir. 2010); United States v. Mesa, 247 F.3d 1165, 1171 n.6 (11th

  Cir. 2001) (finding that by failing to appeal an issue when the opportunity is presented, defendant

  abandons the arguments and the district court, on remand, is not required to consider it); but see

  Transamerica Leasing, Inc v. Inst. of London Underwriters, 430 F.3d 1326, 1333 (11th Cir. 2005)




  1
   The Eleventh Circuit found that Plaintiff abandoned the foregoing arguments on appeal. See ECF No. 90
  at 23 n.11.

                                                    2
Case 4:16-cv-10044-JEM Document 101 Entered on FLSD Docket 06/08/2021 Page 3 of 5




  (finding law of the case doctrine did not preclude part from raising issue on remand that was not

  raised during the first appeal).

         Indeed, even where the prior appellate decision did not explicitly discuss the issue, the law

  of the case doctrine operates to preclude reconsideration if the appellate decree necessarily or

  implicitly resolved them. See Schiavo v. Schiavo, 403 F.3d 1289, 1291 (11th Cir. 2005). On the

  other hand, “[t]he doctrine is not as rigid as res judicata…and does not bar consideration of matters

  that could have been, but were not, resolved in earlier proceedings.” Luckey v. Miller, 929 F.2d

  618, 621 (11th Cir. 1991). It “is not an inexorable command, for the district court may address

  issues which have not been disposed of on appeal.” Id.; see also Piambino v. Bailey, 757 F.2d

  1112, 1119 (11th Cir. 1985).

         When acting under an appellate court’s mandate, the doctrine dictates that a district court

  “cannot vary it, or examine it for any other purpose than execution; or give any other or further

  relief; or review it, even for apparent error, upon a matter decided on appeal; or intermeddle with

  it, further than to settle so much as has been remanded.” Litman v. Massachusetts Mut. Life Ins.

  Co., 825 F.2d 1506, 1511 (11th Cir. 1987). Where the doctrine applies, however, “an appellate

  decision on an issue must be followed in all subsequent trial court proceedings unless the

  presentation of new evidence or an intervening change in the controlling law dictates a different

  result, or the appellate decision is clearly erroneous and, if implemented, would work a manifest

  injustice.” United States v. Arias, 400 F. App’x 546, 547 (11th Cir. 2010).

         At issue is not whether one of the foregoing exceptions apply; rather, the Court must decide

  whether the Eleventh Circuit explicitly, necessarily, or implicitly decided the relevant issues as

  they relate to Plaintiff’s duty to indemnify.




                                                   3
Case 4:16-cv-10044-JEM Document 101 Entered on FLSD Docket 06/08/2021 Page 4 of 5




         Under Florida law, it is well-settled that “an insurer’s duty to defend an insured is separate

  and distinct from the question whether it has a duty to indemnify the latter against the imposition

  of damages.” EmbroidMe.com, Inc. v. Travelers Prop. Cas. Co. of Am., 845 F.3d 1099, 1107 (11th

  Cir. 2017). Indeed, the duty to defend is broader than the duty to indemnify. See id. This is so

  because an insurer’s duty to defend “is determined solely by the allegations of the complaint” in

  the underlying action. Id. In contrast, an insurer’s duty to indemnify “is determined by looking to

  the facts adduced at trial or during discovery in the underlying action.” Maxum Indem. Co. v.

  Massaro, 817 F. App’x 851, 855 (11th Cir. 2020). “In short, an insurer may be required to defend

  its insured even though it might ultimately turn out that it is not actually responsible for

  indemnifying the insured for the damages awarded on the claim that originally triggered the duty

  to defend.” EmbroidMe.com, 845 F.3d at 1107.

         A thorough review of the Eleventh Circuit’s mandate indicates that the employer liability

  and workers’ compensation exclusions were analyzed solely in the context of Maxum’s duty to

  defend. See Maxum Indem. Co., 817 F. App’x at 856–61 (analyzing these exclusions based on “the

  allegations in the wrongful death complaint” rather than the underlying facts). Obviously, there

  will be overlap of the analysis where the Court is called upon to analyze the same insurance

  exclusion provisions. But the duty to indemnify issue was summarily decided—or rather, not

  decided—at both the summary judgment stage and by the Eleventh Circuit. See Transamerica

  Leasing, Inc., 430 F.3d at 1333 (noting that where the Eleventh Circuit has found an implicit

  holding for law of the case purposes, the issue in question was considered in the prior appeal).

  Because the coverage exclusion standard changes under a duty-to-indemnify analysis, the Court

  does not believe Plaintiff should be precluded from arguing that the employer liability and

  workers’ compensation exclusions negate any duty to indemnify. As such, the Court will permit



                                                   4
Case 4:16-cv-10044-JEM Document 101 Entered on FLSD Docket 06/08/2021 Page 5 of 5




  limited discovery and re-briefing of the issues solely as to the duty to indemnify. Of course, should

  Plaintiff make arguments that were plainly before the Eleventh Circuit on appeal, the mandate rule

  will apply in full force and the Court will not entertain them.

         Accordingly, it is hereby ORDERED AND ADJUDGED that

     1. This case is RE-OPENED to address the Eleventh Circuit’s mandate.

     2. The parties’ Joint Motion for Status Conference, [ECF No. 100], is DENIED AS MOOT.

     3. Limited discovery shall be permitted solely as to Plaintiff’s duty to indemnify, including

         issues regarding the validity of the consent judgment and discovery concerning the

         underlying facts. This discovery shall be completed on or before September 6, 2021.

     4. Additionally, the following Scheduling Order shall be followed:

         9-6-2021        All discovery, including expert discovery, shall be completed.

         10-11-2021      All Daubert, summary judgment, and other dispositive motions must be
                         filed.

         12-3-2021       All Pretrial Motions and Memoranda of Law must be filed.

         12-20-2021      Joint Pretrial Stipulation and deposition designations must be filed.

         1-10-2022       Proposed jury instructions and/or proposed findings of fact and
                         conclusions of law must be filed.

         1-13-2022       Proposed voir dire questions must be filed.

         DONE AND ORDERED in Chambers at Miami, Florida, this 8th day of June 2021.


                                                        ____________________________________
                                                        JOSE E. MARTINEZ
                                                        UNITED STATES DISTRICT JUDGE
  Copies provided to:
  Magistrate Judge Goodman
  All Counsel of Record




                                                    5
